EXHIBIT 10.1
 
OPTION AGREEMENT
 
 
THIS AGREEMENT is dated for reference as of the 28th day of June, 2006.
 
AMONG:
 
JOURNEY RESOURCES CORPORATION, a company duly organized pursuant to the laws of
the Province of British Columbia and having an office at #1208 - 808 Nelson
Street, Vancouver, British Columbia, V6Z 2H2
 
(“Journey”, and collectively with Jazz, the “Optionors”)
 
OF THE FIRST PART
 
AND:
 
MINERALES JAZZ S.A. DE C.V., a corporation duly organized pursuant to the laws
of Mexico and having an office at Avenida del Mar No. 1022 Oficina 5, Zona
Costera, Mazatlan, Sin MEXICO 82149
 
(“Jazz”, and collectively with Journey, the “Optionors”)
 
OF THE SECOND PART
 
AND:
 
WITS BASIN PRECIOUS MINERALS INC., a company duly organized pursuant to the laws
of the State of Minnesota and having an office at 900 IDS Center, 80 South 8th
Street, Minneapolis, Minnesota, 55402
 
(the “Optionee”)
 
OF THE THIRD PART
 
WHEREAS:
 
(A) The Optionors are the recorded and beneficial owners of an undivided 100%
interest in and to certain mineral concessions situated in Guerrero State,
Mexico to be known as the Vianey Mine Concession, as detailed in the specific
description of the mineral concessions in Schedule “A” attached hereto (herein
called the “Property”); and
 

--------------------------------------------------------------------------------


(B) The Optionors have agreed to grant an exclusive option to the Optionee to
acquire up to a 50% undivided interest in and to the Property by paying certain
consideration and by incurring certain exploration Expenditures on the Property
upon the terms and conditions herein;
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency which is hereby acknowledged, the
parties agree as follows:
 
PART 1
 
DEFINITIONS
 
1.1 In this Agreement, except as otherwise expressly provided or as the context
otherwise requires:
 
(a) “Area of Common Interest” means, subject to Part 15, the area included
within two (2) kilometres of the boundaries of the Property, but excluding any
third party mineral claims in existence as of the Effective Date;
 
(b) “Effective Date” means the date first above written;
 
(c) “Expenditures” means all direct or indirect costs and expenses incurred by
the Optionee in respect of prospecting and exploring the Property after the date
of this Agreement pursuant to §2.2 hereof. The certificate of the Controller or
other financial officer of the Optionee, together with a statement of
Expenditures in reasonable detail shall be prima facie evidence of such
Expenditures;
 
(d) “Force Majeure” has the meaning set forth in Part 11;
 
(e) “Joint Venture” means the joint venture to be formed between the Optionors
and the Optionee in respect of the Property upon exercise of the Option and
which is more particularly described in Part 6;
 
(f) “Joint Venture Agreement” means the Joint Venture Agreement containing, but
not limited to, terms and conditions as set out in Part 6 to be entered into
between the Optionee and the Optionors if the Optionee exercises this Option;
 
(g) “Option” means the exclusive right herein granted by the Optionors to the
Optionee to permit the Optionee to acquire up to a 50% undivided interest in and
to the Property;
 
(h) “Option Period” means the period from the Effective Date to and including
the earliest of:
 
(i) the date of exercise of the Option, or
 
(ii) the termination hereof pursuant to Part 14;
 
-2-

--------------------------------------------------------------------------------


(i) “Property” means the mineral concessions described in Schedule “A” (the
“Property”) as they may be augmented pursuant to Part 15 (such augmenting claims
or interests being referred to herein as the “Additional Property” and included
as part of the Property), and all mining leases and other mining interests
derived from any such claims, and a reference herein to a mineral claim
comprised in the Property includes any mineral leases or other interests into
which such mineral claim may have been converted and Property includes all
Property Rights;
 
(j) “Property Rights” means all licenses, permits, easements, rights-of-way,
surface or water rights and other rights, approvals obtained by either of the
parties either before or after the date of this Agreement and necessary or
desirable for the development of the Property, or for the purpose of placing the
Property into production or continuing production;
 
(k) “Registrable Securities” means the Shares, and all shares of common stock
issued or issuable in respect of the Shares by virtue of any stock split, stock
dividend, recapitalization or similar event, excluding Shares which have been
(a) registered under the Securities Act of 1933 (the “Securities Act”) pursuant
to an effective registration statement filed thereunder and disposed of in
accordance with the registration statement covering them or (b) publicly sold
pursuant to Rule 144 promulgated under the Securities Act;
 
(l) “SEC” means the United States Securities and Exchange Commission; and
 
(m) “Shares” means theshares of common shares in the capitalstock of the
Optionee which are issuable by the Optionee under this Agreement;
 
PART 2
 
GRANT AND EXERCISE OF OPTION
 
2.1 Subject to the terms of this Agreement, the Optionors hereby grant to the
Optionee the sole and exclusive right and option (the “Option”) to acquire up to
a 50% interest in and to the Property, such 50% interest to be free and clear of
all liens, charges, encumbrances, security interests and adverse claims arising
from or through the Optionors, and subject to the laws applicable to the
Property.
 
2.2 In order to exercise the Option, the Optionee must:
 

 
(a)
issue 500,000 Shares to Journey on or before June 30, 2006; 

 

 
(b)
on or before December 31, 2006, incur  Expenditures in the aggregate amount of
USD$500,000 pursuant to a work program commenced and operated by the Optionors,
as outlined in the Blakestead Technical Report dated October 18, 2004 and
revised March 10, 2005;

     

  (c) on or before January 15, 2007, issue an additional 500,000 Shares to
Journey; and

     

  (d) on or before September 30, 2007, incur additional Expenditures in the
aggregate amount of USD$500,000 pursuant to a secondary work program commenced
and operated by the Optionors, as recommended by the Optionors’ consultants.

 
 
-3-

--------------------------------------------------------------------------------


All Shares of the Optionee issuable to Journey hereunder, shall have piggy back
rights and shall be the subject of a registration statement with the SEC, within
sixty (60) days of the issuance of such Shares, or within such time as is
reasonably practical and mutually agreed.
 
PART 3
 
VESTING OF INTEREST
 
3.1 Upon complying with all of the requirements set forth in §2.2, the Optionee
will immediately be vested in and be deemed to legally and beneficially own a
50% interest in the Property, and a Joint Venture between the Optionors and the
Optionee will be deemed to have been formed with terms and conditions of a Joint
Venture Agreement to be negotiated in good faith upon terms and conditions as
described in Part 6.
 
3.2 Upon the Optionee satisfying only the obligations set forth in §2.2(a)
and§2.2(b) above, the Optionee will immediately be vested in and be deemed to
legally and beneficially own a 25% interest in the Property, and a Joint Venture
between the Optionors and the Optionee will be deemed to have been formed with
terms and conditions of a Joint Venture Agreement to be negotiated in good faith
upon terms and conditions as described in Part 6.
 
PART 4
 
TITLE TRANSFER
 
4.1 Upon the Optionee exercising the Option by satisfying all of the
requirements set forth in §2.2, the Optionors shall execute such documentation
as the Optionee may prepare and reasonably request be executed under the laws of
Mexico to record to the extent possible, the respective interests of each of the
parties in the Property.
 
4.2 Upon the Optionee satisfying the obligations set forth in §2.2(a) and
§2.2(b), the Optionors shall execute such documentation as the Optionee may
prepare and reasonably request be executed under the laws of Mexico to record to
the extent possible, the respective interests of each of the parties in the
Property.
 
PART 5
 
OPERATOR’S FEE
 
5.1 The Optionors in their capacity as operators of the work programs during the
Option Period, to be conducted pursuant to §2.2, may charge a fee equal to ten
percent (10%) of Expenditures.
 
-4-

--------------------------------------------------------------------------------


5.2  Such operator fee shall cover all of the Optionors’ home office overhead
costs and all general and administrative expenses including telephone, faxes,
and direct management salaries and wages.
 
PART 6
 
FORMATION OF JOINT VENTURE
 
6.1  If the Optionee satisfies all of the obligations set forth in §2.2, the
Optionors and Optionee (each a “Participant”) shall be deemed to have formed a
Joint Venture for the purpose of carrying out further exploration, development
and production work on the Property, and shall negotiate in good faith the
comprehensive terms of a Joint Venture Agreement, which shall include but not be
limited to the general terms contained in this Part 6.
 


6.2 The project shall be run on a 50%/50% basis or a 75%/25% basis
(“Participating Interest”), whichever is applicable in accordance with the terms
hereunder, with both Participants contributing to all costs in operating the
Joint Venture in proportion to its percentage of undivided Participating
Interest. The aggregate amount of Expenditures on the project at the point of
execution of the Joint Venture Agreement will be deemed to be the current value
of the project (the “PV”). The PV will be updated each time an additional
expenditure is made.
 
 
(a) if, at the time of formation of the Joint Venture, the Optionee has
satisfied only those obligations set forth in §2.2(a) and §2.2(b), the
Participants shall have the following initial Participating Interests in the
Joint Venture:

 
Party
 
Participating
Interest
 
Deemed Exploration Expenditures
 
Optionee
 
 
25
%
 
25% of PV
 
Optionors
 
 
75
%
 
75% of PV
 

 


 
(b) if, at the time of formation of the Joint Venture, the Optionee has
satisfied all of the requirements set forth in §2.2, the Participants shall have
the following initial Participating Interests in the Joint Venture:
 

 
-5-

--------------------------------------------------------------------------------




Party
 
Participating
Interest
 
Deemed Exploration Expenditures
 
Optionee
   
50
%
 
50% of PV
 
Optionors
   
50
%
 
50% of PV
 



 
6.3  Direction of the Joint Venture, including all operations on and in
connection with the Property, shall be managed by the management committee (the
“Management Committee”) comprised of one representative of the Optionors and one
representative of the Optionee. All decisions of the Management Committee shall
be made by simple majority of the votes cast. The representative of a
Participant in the Management Committee shall have such number of votes as
equals such party’s Participating Interest at the time of the vote. The party
with the most Interest in the project shall have the deciding vote. In the case
where the parties have an equal interest, the representative of the Operator
shall have the deciding vote. The party with the deciding vote is the “Manager”
and “Operator”.
 
6.4  A Management Committee meeting must be held quarterly with at least one
representative from each of the Optionors and Optionee present at the meeting to
form a quorum. The Operator shall present a project update and budget at each
quarterly. Meetings may be held in person or by telephone.
 
 
6.5  A management fee shall be paid based on a percentage of Expenditures, as
follows:
 

 
(a)
to Optionors during the Option Period: 10%;

 

 
(b)
to Manager after Joint Venture formation: 5% for all qualified exploration
expenditures incurred; and

 

 
(c)
to Manager after full feasibility report accepted: 5% for all qualified
expenditures during construction, development and operations of the mine.

 
 
The management fee shall cover all Manager’s office overhead costs and all
general and administrative expenses including telephone, faxes, and direct
management salaries and wages.
 


6.6 The Optionors, until the Joint Venture Agreement is entered into, and the
Manager after the Joint Venture Agreement is entered into may, at its discretion
from time to time, invite the non-managing party to contribute to the agreed
upon budget and participate in the then current work program. When this occurs,
the non-managing party will invoice the Manager for the additional contributed
amounts and no management fee will be applied to these funds.
 
-6-

--------------------------------------------------------------------------------


6.7 Funding of the project will be as follows:
 

(a)
each party will contribute to all costs in proportion to its percentage of
undivided Property interest (“Interest”) from time to time as determined by the
Management Committee;

     

  (b)
each Participant will have fifteen (15) days from the Management Committee’s
approval date of each quarterly budget to elect to fund their respective share
of the estimated capital costs or exploration costs. 50% of these funds must be
provided prior to the expenditure commitment. The other 50% shall be provided
once the Manager gives evidence of the expenditure;

     

  (c) if either Participant elects not to contribute their share of the capital
costs or exploration costs of the project, then the other Participant has the
right to contribute to the non-contributing Participant’s share of capital costs
or exploration costs to the project resulting in a diluted ownership Interest of
the non-contributing Participant, using the capital costs or exploration costs
of the project as the denominator for dilution calculation purposes;

     

  (d) if the non-contributing Participant first elected to contribute their
share of capital costs or exploration costs to the project and fails to do so
for whatever reason, then this Participant is considered to be delinquent. In
this case, an accelerated dilution formula will apply by using 50% of the
capital costs or exploration costs of the feasibility study as the denominator
for dilution calculation purposes;

     

  (e) if at any time either Participant’s working Interest in the project is
reduced below 10%, then their interest will automatically convert to a 5% net
project interest (the “NPI”); and

     

  (f) the Operator shall be entitled to include in each budget, in addition to
the amounts to be actually expended, the reasonably estimated cost of satisfying
continuing obligations relating to environmental protection, rehabilitation,
reclamation and de-commissioning.

 
 
6.7 The Property shall be registered in the name of each Participant with each
Participant’s Interest noted in such registration, or as required under Mexican
law.
 
6.8  The Joint Venture Agreement will supersede this Agreement, provided that
the provisions of Part 9, as well as all rights and liabilities of each party in
existence on the date on which the Joint Venture Agreement is entered into,
shall continue thereafter.
 
6.9  In the event the parties are unable to negotiate the terms of the Joint
Venture Agreement, the parties agree to refer the determination of the terms of
such Agreement not agreed upon to binding arbitration as contemplated by Part
13.
 
-7-

--------------------------------------------------------------------------------


PART 7
 
ASSIGNMENT OF OPTION
 
7.1 Subject to §7.2, each party shall have the right to assign, transfer, convey
or otherwise dispose of all or part of its rights and interests in this
Agreement, provided that as a condition precedent to such assignment, (i) the
assignee shall execute a counterpart of this Agreement and thereby agree to be
bound by the contractual terms hereof in the same manner and to the same extent
as though a party hereto in the first instance; (ii) the assignor shall not be
relieved or discharged of any of its obligations or liabilities hereunder and
the other parties may continue to look to it for the performance thereof, and
(iii) the assignor will subject any further assignment, transfer, conveyance or
disposition of its rights and interests in this Agreement to the restrictions
set out in this §7.1.
 
7.2 If the Optionee wishes to assign, transfer, convey or otherwise dispose of
all or part of its rights and interests in this Agreement pursuant to §7.1, it
may do so only with the consent of the Optionors, such consent not to be
unreasonably withheld.
 
PART 8
 
RIGHT OF ENTRY
 
8.1 Throughout the Option Period, the Directors and Officers of the Optionors
and its servants, agents and independent contractors, will have the sole and
exclusive right in respect of the Property to:
 

 
(a)
enter thereon;

 

 
(b)
have exclusive and quiet possession thereof;

 

 
(c)
do such prospecting, exploration, development and/or other mining work thereon
and thereunder as the Optionors in their sole discretion may determine
advisable;

 

 
(d)
bring upon and erect upon the Property buildings, plant, machinery and equipment
as the Optionors may deem advisable; and

 

 
(e)
remove therefrom and dispose of reasonable quantities of ores, mineral and
metals for the purpose of obtaining assays or making other tests.

 
-8-

--------------------------------------------------------------------------------


PART 9
 
OBLIGATIONS OF THE PARTIES DURING OPTION PERIOD
 
9.1 During the Option Period the Optionors will:
 

 
(a)
maintain the Property in good standing by the doing of the performance of all
actions which may be necessary in that regard and in order to keep such mineral
claims free and clear of all liens and other charges arising from the Optionors’
activities thereon except those at the time contested in good faith by the
Optionors,remove therefrom and dispose of reasonable quantities of ores, mineral
and metals for the purpose of obtaining assays or making other tests.

     

  (b) permit the directors, officers, employees and designated consultants of
the Optionee, at their own risk, access to the Property at all reasonable times,
and providing the Optionee agrees to indemnify the Optionors against and to save
the Optionors harmless from all costs, claims, liabilities and expenses that may
be incurred or suffered as a result of any injury (including injury causing
death) to the Optionee and their respective employees or designated consultants
while on the Property;

     

  (c) while exploration and development is carried out, furnish the Optionee
with quarterly progress reports and with a final report within ninety (90) days
following the conclusion of each work program which will be deemed to occur upon
the verification of final assays. The final report shall show the exploration
and development performed and the results obtained and shall be accompanied by a
statement of costs and copies of pertinent plans, assay maps, drill records and
other factual engineering data. All information and data concerning or derived
from the exploration and development shall be kept confidential except as
permitted under this Agreement;

     

  (d) deliver to the Optionors on or before six (6) months after each
anniversary hereof, a report (including up-to-date maps if there are any)
describing the results of work done in the last completed expenditure year,
together with reasonable details of Expenditures made,

     

  (e) do all work on the Property in a good and workmanlike fashion and in
accordance with all applicable laws, regulations, orders and ordinances of any
governmental authority and file for all available assessment credits, and

     

  (f)  indemnify and save the Optionee harmless in respect of any and all costs,
claims, liabilities and expenses arising out of the Optionors’ activities on the
Property.

 
 

 
9.2
During the Option Period the Optionee will:

 
 

 
(a)
Fulfill the payment and expenditure requirements as set forth in §2.2 in a
timely manner and within the time period prescribed; and

     

  (b) indemnify the Optionors against and save the Optionors harmless from any
and all costs, claims, liabilities and expenses that may be incurred or suffered
as a result of any injury (including injury causing death) to the Optionee and
its directors, officers, respective employees or designated consultants while on
the Property.

 
 
-9-

--------------------------------------------------------------------------------


PART 10 
 
REPRESENTATIONS AND WARRANTIES
 
10.1 The Optionors jointly and severally represent and warrant to the Optionee
that:
 

  (a) the Optionors have not entered into and are not aware of any other
agreements in respect of the Property;

     

 
(b)
the mineral interests comprised in the Property have, to the best of the
Optionors’ knowledge been duly and validly staked, recorded and issued pursuant
to all applicable laws and regulations in Mexico and to the best of its
knowledge are in good standing; 

 

 
(c)
all rentals, taxes, duties, royalties, assessments, charges or fees and other
assessments and levies pertaining to the Property and required to be paid by law
or regulation have been fully paid as of the Effective Date;

 

 
(d)
there are not any suits, actions, prosecutions, investigations or proceedings,
actual, pending or threatened, against or affecting the Optionors that relate to
or has an adverse effect on the Property;

 

 
(e)
any and all previous work conducted on the Property was conducted in accordance
with all applicable environmental laws, orders and rulings, and there are no
outstanding assessments or liabilities relating to past work conducted on the
Property which are now, or in the future may be, payable by any party;

 

 
(f)
each of the Optionors has full power and absolute authority to grant to the
Optionee the rights provided in this Agreement;

 

 
(g)
they have obtained all necessary corporate authorization for the execution of
this Agreement and the performance of this Agreement by them; and

 

 
(h)
this Agreement constitutes a legal, valid and binding obligation of each of the
Optionors; and

     

  (i) the Optionors have all necessary permits and authorizations under
applicable law to carry on operations.

 
10.2 The Optionee represents and warrants to the Optionors that:
 

 
(a)
the execution and delivery of this Agreement and the exercise by the Optionee of
the rights granted to it under this Agreement will not conflict with or result
in a breach of or default under any agreement or other instrument of obligation
to which the Optionee is a party or by which it may be bound;

     

 
(b)
it has obtained all necessary corporate authorization for the execution of this
Agreement; and

     

 
(c)
this Agreement constitutes a legal, valid and binding obligation of the
Optionee.

 
-10-

--------------------------------------------------------------------------------


10.3 The representations and warranties contained in §10.1 are provided for the
exclusive benefit of the Optionee and a breach of any one or more of them may be
waived by the Optionee in writing in whole or in part at any time without
prejudice to its rights in respect of any other breach of the same or any other
representation or warranty.
 
10.4 The representations and warranties contained in §10.2 are provided for the
exclusive benefit of the Optionors and a breach of any one or more of them may
be waived by each of the Optionors in whole or in part at any time without
prejudice to their rights in respect of any other breach of the same or any
other representation or warranty.
 
PART 11
 
FORCE MAJEURE
 
11.1 If the Optionee is at any time either during the Option Period prevented or
delayed in complying with the Expenditure requirement provisions of this
Agreement in §2.2 by reason of strikes, walk-outs, labour shortages, power
shortages, fuel shortages, fires, wars, acts of God, governmental regulations
restricting normal operations, shipping delays or any other reason or reasons
beyond the control of the Optionee (and for greater certainty excluding factors
related to a lack of funding), the time limited for the performance by the
Optionee of its obligations hereunder will be extended by a period of time equal
in length to the period of each such prevention or delay, provided however that
nothing herein will discharge the Optionee from its obligation to timely pay the
share consideration under §2.2(a) or §2.2(c).
 
11.2 The Optionee will within seven (7) days of a force majeure event as set
forth in §11.1 give notice to the Optionors of such event and upon cessation of
such event will furnish the Optionors with notice to that effect together with
particulars of the number of days by which the obligations of the Optionee
hereunder have been extended by virtue of such event of force majeure and all
preceding events of force majeure.
 
PART 12
 
CONFIDENTIALITY
 
12.1 Subject to §12.2 all information received or obtained by the Optionee or
the Optionors hereunder or pursuant hereto shall be kept confidential and no
part thereof may be disclosed or published without the prior written consent of
the other except such information as may be required to be disclosed or
published by law or regulation; provided that either party may disclose
information to any person or persons with whom it proposes to contract pursuant
to Part 7 and have agreed to hold the same in confidence, it being agreed that
prior to such disclosure, the non-disclosing party shall receive notice thereof
and a copy of the confidentiality agreement executed by the person or persons
with whom the disclosing party proposes to contract pursuant to Part 7.
 
-11-

--------------------------------------------------------------------------------


12.2 Confidential information shall not include the following:
 
(a) information that, at the time of disclosure, is in the public domain;
 
(b) information that, after disclosure, is published or otherwise becomes part
of the public domain through no fault of the recipient;
 
(c) information that the recipient can show already was in the possession of the
recipient at the time of disclosure; or
 
(d) information that the recipient can show was received by it after the time of
disclosure, from a third party who was under no obligation of confidence to the
disclosing party at the time of disclosure.
 
12.3 Except as required by law or regulatory authority, neither party shall make
any public announcements or statements concerning this Agreement or the Property
without the prior approval of the other, not to be unreasonably withheld.
 
12.4 The text of any public announcements or statements including news releases
which a party intends to make pursuant to the exception in §12.3 shall be made
available to the other party not less than twenty-four (24) hours prior to
publication and the disclosing party shall limit or amend such disclosure as may
be requested by the non-disclosing parties to the extent such limitation or
amendment allows the disclosing party to meet its legal obligations. If either
of the Optionors or their affiliates (including parent corporations) are
identified in such public announcement or statement it shall not be released
without the consent of the relevant Optionor in writing. Neither party may issue
a release containing a factual error identified by the other party.
 
PART 13
 
ARBITRATION
 
13.1 All questions or matters in dispute with respect to the interpretation of
this Agreement will, insofar as lawfully possible, be submitted to arbitration
pursuant to the terms hereof using “final offer” arbitration procedures.
 
13.2 It will be a condition precedent to the right of any party to submit any
matter to arbitration pursuant to the provisions hereof, that any party
intending to refer any matter to arbitration will have given not less than ten
(10) days’ prior written notice of its intention so to do to the other party
together with particulars of the matter in dispute.
 
13.3 On the expiration of such ten (10) day period, the party who gave such
notice may proceed to commence procedure in furtherance of arbitration as
provided in this Part 13.
 
13.4 The party desiring arbitration (“First Party”) will nominate in writing
three (3) proposed arbitrators, and will notify the other party (“Second Party”)
of such nominees, and the other party will, within ten (10) days after receiving
such notice, either choose one (1) of the three (3) or recommend three (3)
nominees of its own. All nominees of either party must hold accreditation as
either a lawyer, accountant or mining engineer with a minimum of ten (10) years’
experience in their given profession. If the First Party fails to choose one of
the Second Party’s nominees, then all six (6) names shall be placed into a hat
and one name shall be randomly chosen by the president of the First Party and
that person, if he/she is prepared to act, shall be the nominee. Except as
specifically otherwise provided in this Part 13, the arbitration herein provided
for will be conducted in accordance with the Commercial Arbitration Act (British
Columbia). The parties shall thereupon each be obligated to proffer to the
arbitrator within twenty-one (21) days of his/her appointment a proposed written
solution to the dispute and the arbitrator shall within ten (10) days of
receiving such proposals choose one of them without altering it except with the
consent of both parties.
 
-12-

--------------------------------------------------------------------------------


13.5 The expense of the arbitration will be paid as specified in the award.
 
13.6 The parties agree that the award of the arbitrator will be final and
binding upon each of them.
 
PART 14
 
DEFAULT AND TERMINATION
 
14.1 The Optionors may terminate this Agreement in the event of a material
breach of any term or condition of this Agreement by the Optionee, which
material breach is not corrected within thirty (30) days of the receipt by the
Optionee of written notice which describes such breach in reasonable detail.
 
14.2 If this Agreement is terminated, the Optionee shall:
 

 
(a)
forthwith discharge all amounts due and owing to Optionors and third parties in
connection with the Operations;

     

  (b) within 180 days deliver to the Optionors copies of all reports, maps,
plans, photographs and drill logs of the Optionee relating to the Property,
provided that the Optionee does not make any representation or warranty
concerning the accuracy or completeness thereof; and

     

  (c) within the said 180 days remove from the Property any machinery,
buildings, structures, facilities, equipment and all other Property of every
nature and description erected, placed or situated thereon by the Optionee; any
Property not so removed at the end of the 180 day period shall, at the written
option of the Optionors delivered to the Optionee, become the Property of the
Optionors.

 
 
14.3 If the Optionee is prevented from or delayed in performing its obligations
in §14.2(b)or §14.2(c) by a force majeure event as set forth in §11.1, the
relevant period of 180 days referred to therein shall be extended by the period
of the force majeure event.
 
 
-13-

--------------------------------------------------------------------------------


 
PART 15 
 
AREA OF COMMON INTEREST
 
15.1 There shall exist an area of common interest within the area included
within two (2) kilometres of the boundaries of the Property (as detailed in the
specific description of the mineral concessions attached hereto as Schedule
“A”), but excluding any third party mineral claims existing as of the Effective
Date. If either party (or permitted assignee hereof) acquires any mineral rights
within such area by staking or by the granting of such additional prospecting
permits, they shall, at the election of the other party (made by it within
twenty (20) days of written notice), be made part of the Property for all
purposes and may be referred to as Additional Property.
 
PART 16
 
REGISTRATION RIGHTS
 
16.1 Subject to the terms, conditions and limitations set forth herein,
following the date that the Optionee is required to make an issuance of Shares
under this Agreement (an “Issuance Date”), the Optionee will use commercially
reasonable efforts to file one or more registration statements with the SEC in
the appropriate form (each a “Resale Registration Statement”) within sixty (60)
days following such Issuance Date (a “Filing Date”) to allow the resale of the
Registrable Securities under the Securities Act, and use its commercially
reasonable efforts to have such Resale Registration Statement declared effective
by the SEC as soon as practicable following the Filing Date and, in any event,
prior to the date which is 180 days after each applicable Issuance Date.
 
16.2 If, following an Issuance Date, the Optionee shall determine to prepare and
file with the SEC a registration statement relating to an offering of common
stock for its own account under the Securities Act (an “Optionee Registration
Statement”), then the Optionee shall send to the Optionors written notice, at
least twenty (20) business days prior to the filing of such registration
statement, of such determination and that all or part of such Registrable
Securities then held by the Optionors may be included in such registration
statement at the Optionors’ request. And if, within fifteen (15) business days
after delivery of such notice, the Optionors shall so request in writing, the
Optionee shall include in such registration statement the resale of the
Registrable Securities requested by the Optionors to be so included. Such
written notice shall state the intended method of disposition of the Registrable
Securities by the Optionors.
 
PART 17
 
NOTICES
 
17.1 Each notice, demand or other communication required or permitted to be
given under this Agreement (“Notice”) to the Optionors or the Optionee by the
other shall be in writing and will be sent by personal delivery, fax or prepaid
registered mail to the addresses of the parties as follows:
 
-14-

--------------------------------------------------------------------------------


 

 
(a)
if to the Optionors:

 
#1208 - 808 Nelson Street
 
Vancouver, British Columbia V6Z 2H2
 
Facsimile: [(604) 633-2462]
 
Attention: [Jack Bal]
 

 
(b)
if to the Optionee:

 
900 IDS Center, 80 South 8th Street
 
Minneapolis, Minnesota, USA 55402
 
Facsimile: [(612) 395-5276]
 
Attention: [H. Vance White]
 
17.2 The date of receipt of such Notice will be the date of delivery or fax
thereof if delivered or faxed during business hours, or, if given by registered
mail as aforesaid, will be deemed conclusively to be the third day after the
same will have been so mailed except in the case of interruption of postal
services for any reason whatever, in which case the date of receipt will be the
date on which the Notice is actually received by the addressee.
 
17.3 Either party may at any time and from time to time notify the other party
in writing of a change of address and the new address to which Notices will be
given to it thereafter until further change.
 
PART 18
 
GENERAL
 
18.1 This Agreement is subject to the approval of the Board of Directors of each
of the Optionors and the Optionee, and acceptance of the TSX Venture Exchange if
required.
 
18.2 This Agreement will supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.
 
18.3 No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance of such other of its
obligations hereunder will be deemed or construed to be a consent to or a waiver
of any other breach or default.
 
18.4 The parties will promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance which may be
reasonably necessary or advisable to carry out fully the intent of this
Agreement or to record wherever appropriate the respective interests from time
to time of the parties in the Property.
 
18.5 This Agreement will inure to the benefit of and be binding upon the parties
and their respective successors and assigns, subject to the conditions hereof.
 
-15-

--------------------------------------------------------------------------------


18.6 This Agreement will be construed in accordance with the laws of the
Province of British Columbia and the laws of Canada applicable therein.
 
18.7 All sums of money referred to herein are expressed in United States
currency.
 
18.8 The headings appearing in this Agreement are for general information and
reference only and this Agreement will not be construed by reference to such
headings.
 
18.9 In interpreting this Agreement and Schedule “A” hereto attached, where the
context so requires, the singular will include the plural, and the masculine
will include the feminine, the neuter, and vice versa.
 
18.10 Nothing herein will constitute or be taken to constitute the parties as
partners or create any fiduciary relationship between them.
 
18.11 No modification, alteration or waiver of the terms herein contained will
be binding unless the same is in writing, dated subsequently hereto, and fully
executed by the parties.
 
18.12 This Agreement may be executed in counterpart and by facsimile.
 


 
IN WITNESS WHEREOF this Agreement has been executed on behalf of the Optionors
and the Optionee by their duly authorized officers on the 28th day of June,
2006.
 


 
WITS BASIN PRECIOUS MINERALS INC.
 
Per: /s/ H. Vance White
Authorized Signatory
 
JOURNEY RESOURCES CORPORATION
 
Per: /s/ Jack Bal
Authorized Signatory
 
MINERALES JAZZ S.A. DE C.V.
 
Per: /s/ Jack Bal
Authorized Signatory
 


-16-

--------------------------------------------------------------------------------



SCHEDULE “A”


Mineral Concessions Comprising The Property






The Vianey Mine Concession located in Guerrero State, Mexico.


The concession constitutes 5,022 contiguous hectares(1), centered on UTM
coordinates 431,330m E, 1,987,020m N (WGS 84, Zone 14), or -99.6485 degrees E,
17.9704 degrees N. The property is held under Exploitation concession (Number
164151, Exp. No. 5929, issued March 5, 1979).


Minerales Jazz S.A. de C.V. (a wholly owned subsidiary of Journey Resources
Corporation) acquired 100% interest in the property from Minera LMX, Minera
Chilpancingo, S.A. de C.V. and the underlying owner, Mr. Jorge Briones de
Garcia, in 2004.


(1) Amended to include the additionally held claims in the area of interest,
notwithstanding that they may be held at this time under the name of a third
party. Such additional claims are currently in the process of being transferred
into the name of Minerales Jazz S.A. de C.V.